  Case: 1:19-cv-00130 Document #: 1 Filed: 01/07/19 Page 1 of 4 PageID #:1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

Antonio Aguirre,                            )
                                            )
                                            )
                        Plaintiff,          )
                                            )
                 -vs-                       )   No. 19-cv-
                                            )
Thomas Dart, Sheriff of Cook County         )
and Cook County, Illinois,                  )
                                            )
                                            )
                        Defendants.         )
                                            )

                                      COMPLAINT

       Plaintiff Antonio Aguirre, by counsel, alleges as follows:

       1.      This is a civil action arising under 42 U.S.C. §1983. The jurisdiction

of this Court is conferred by 28 U.S.C. § 1343.

       2.      Plaintiff Antonio Aguirre is an inmate at the Cook County Jail

assigned booking number 2014-1030187.

       3.      Defendant Sheriff of Cook County is sued in his official capacity.

       4.      Under Illinois law, the Cook County Sheriff operates the Cook

County Jail.

       5.      Defendants Sheriff of Cook County and Cook County are responsible

for the medical needs of detainees at the Cook County Jail.

       6.      Defendant Cook County controls the budget for the Cook County

Jail, provides dental services for persons in the custody of the Jail, and is a

necessary party to this action.
  Case: 1:19-cv-00130 Document #: 1 Filed: 01/07/19 Page 2 of 4 PageID #:2



       7.    At all times relevant, the policy at the Jail has been that a detainee

seeking treatment for dental pain must complete a Health Service Request Form

(HSRF).

       8.    The nursing staff at the Jail is responsible for collecting HSRFs.

       9.    Policy at the Jail requires the nursing staff to either fax or scan a

HSRF complaining of a toothache to the divisional dental clinic.

       10.   The policy of defendant Cook County is to delegate sole

responsibility to the dental assistant to review HSRFs and schedule dental

appointments.

       11.   All HSRFs complaining of dental pain, pursuant to policy, are to be

processed as “urgent” by the dental assistant and scheduled to see a dentist

within three business days.

       12.   While assigned to Division 10 at the Jail, plaintiff submitted HSRFs

seeking treatment for significant dental pain:

                  a. On February 4, 2017, plaintiff complained of dental pain and

                     bleeding from a tooth.

                  b. On March 30, 2017, plaintiff complained of a high level of

                     dental pain from a broken tooth.

                  c. On April 1, 2017, plaintiff complained of a high level of dental

                     pain from a broken tooth.

                  d. On April 11, 2017, plaintiff complained of a high level of

                     dental pain.



                                          -2-
  Case: 1:19-cv-00130 Document #: 1 Filed: 01/07/19 Page 3 of 4 PageID #:3



       13.     On April 21, 2017, plaintiff was scheduled and transported to Dr.

Brenda Taylor, the Division 10 Dentist, where he received some treatment to

reduce pain.

       14.     This is not the first time plaintiff experienced prolonged delay to

obtain dental treatment. Prior to this treatment, plaintiff waited more than a year

to be scheduled and transferred to Stroger Hospital for treatment of an

abscessed tooth.

       15.     At all times relevant, it has been the sole responsibility of the dental

assistant to schedule plaintiff for treatment.

       16.     For years, it has been common knowledge among administrators at

the Jail that medical care for serious dental pain was inadequate because of

delays in scheduling prisoners for dental care.

       17.     On September 10, 2013, Dr. Jorelle Alexander, the Cook County

Director of Oral Health, sent an email and wrote under the heading “Scheduling,”

that “[c]urrent process is inefficient” and that “[r]eturn appointments as well as

grievances, HSRF, etc are not being scheduled appropriately.”

       18.     Following this email, Dr. Alexander delegated complete authority to

the dental assistants to schedule patients for dental treatment.

       19.     Dr. Alexander is aware that the policy to delegate scheduling

responsibility to the dental assistant continues to leave patients without timely

access to dental care.

       20.     Dental assistants at the Jail are not trained to assess or diagnose

dental pain.

                                            -3-
  Case: 1:19-cv-00130 Document #: 1 Filed: 01/07/19 Page 4 of 4 PageID #:4



       21.   Defendants know the policy to delegate scheduling responsibility to

the dental assistant for inmates complaining of dental pain causes inmates to be

delayed treatment for no medical reason.

       22.   Dr. Alexander knows this policy leaves dentists with no autonomy

over the scheduling process for inmates complaining of dental pain.

       23.   Defendants Dart and Cook County are aware that many inmates

suffer unnecessary and gratuitous pain because of the policy to schedule

inmates for dental treatment.

       24.   As a direct and proximate result of defendants’ failure to correct this

obvious defect in the policy of scheduling patients for dental care, plaintiff

experienced gratuitous pain and incurred personal injuries and was therefore

deprived of rights secured by the Fourth and Fourteenth Amendment to the

Constitution of the United States.

       25.   Plaintiff demands trial by jury on his claim for damages.

       It is therefore respectfully requested that the Court award appropriate

compensatory damages against defendants and that the costs of this action,

including attorney’s fees, be taxed against Cook County.

                                       /s/ Patrick W. Morrissey
                                           ARDC No. 6309730
                                           Thomas G. Morrissey, Ltd.
                                           10150 S. Western Ave., Ste. Rear
                                           Chicago, Illinois 60643
                                           patrickmorrissey1920@gmail.com
                                           (773) 233-7900




                                          -4-
